Opinion filed November 5, 2009 












 








 




Opinion filed
November 5, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00314-CV
                                                    __________
 
                         LLANO
PRODUCTION COMPANY, Appellant
 
                                                             V.
 
                COTTON,  BLEDSOE, TIGHE & DAWSON, P.C., Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland County, Texas
 
                                                Trial Court Cause No. CC-14868
 

 
                                              M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss its appeal.  Appellant states that a settlement agreement
has been reached.  The motion is granted,
and the appeal is dismissed.
 
PER
CURIAM
 
November 5, 2009
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.